DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 March, 2020 is being considered by the examiner.

Drawings
The drawings are objected to because of the additional line shown in figure 4, seemingly between R2 and R3, which is neither described or referenced within the specification and neither identified or provided as a clear structure to the characteristic diagram of figure 4. See paragraph 61 of the originally-filed specification which does not note or make determinate this line between R2 and R3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “T-a” as shown in figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds the word limit of 150, as required above.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 12 are objected to because of the following informalities:  
Claim 1 recites, “in a mixed mode excess, heat in the heating circuit is output to surroundings via a surroundings cooler in a cooling circuit, or in an excess mode the heat is retained in the heating system, in order to satisfy a heating request”, which should be corrected to - - in a mixed mode, excess heat in the heating circuit is output to surroundings via a surroundings cooler in a cooling circuit, or in an excess mode the heat is retained in the heating system, in order to satisfy a heating request - -.
Claim 12 recites, “in the cooling mode, the degree of opening of the air flaps is set in accordance with the coolant actual temperature”, which should be corrected to - - in the cooling mode, the degree of opening of the one or more air flaps is set in accordance with the coolant actual temperature - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  recites the limitation "the external temperature" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the limitation is directed to an external temperature.
Claims 2-13 depend from rejected claim 1, and are further, rejected under 35 U.S.C. 112(b) due to dependency and/or for use of the same claim limitation, which lacks antecedent basis.
Claim 6  recites the limitation "the excess heat" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the limitation is directed to “heat” previously recited with relation to the excess heat mode in claim 1. 
Claim 9 recites the limitation “the cooling mode”, in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the limitation is directed to a cooling mode.
Claim 10 recites the limitation “the cooling mode”, in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the limitation is directed to a cooling mode.
Claim 11 recites the limitation “the cooling mode”, in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the limitation is directed to a cooling mode.
Claim 12 recites the limitation “the cooling mode”, in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the limitation is directed to a cooling mode.
Claim 14  recites the limitation "the external temperature" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the limitation is directed to an external temperature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HERBOLZHEIMER (WO 2017055017 A1 – published 6 April, 2017).
As to claim 1, HERBOLZHEIMER discloses a system (figure 1) for a heating system of an electric vehicle or hybrid vehicle (par. 2-3 and 7), comprising:
 a control system (22; par. 121; figures 2-7) configured to execute a process such that:
when there is a heating request for a passenger compartment of the vehicle (par. 11), a heating mode is set in order to heat the passenger compartment by heat from a heating circuit (par. 11; figure 1 – heating heat exchanger, 14, of the heating circuit, 36, of the heat pump, 2, is used for heating ; par. 119), 
in a mixed mode (par. 34), excess heat in the heating circuit is output to surroundings via a surroundings cooler(44; par. 18, 35, and 80) in a cooling circuit (6; par. 20), or in an excess mode the heat is retained in the heating system, in order to satisfy a heating request (par. 73, 84, and 161), 
in the mixed mode, a degree of opening of the heating circuit is set in such a way that only a partial quantity of coolant from the heating circuit is exchanged with the cooling circuit and as a result the excess heat is output to the surroundings(par. 73 -- cycling between 0 and 1 within the third mixed mode, suggests the valve being opened and closed, of which is not an instantaneous process, such that during cyclic opening and closing only a partial quantity of coolant is passed through the shut-off valve, 80, and 135-136), 
the mixed mode is activated if the excess heat in the heating circuit exceeds a threshold value which is determined in accordance with the external temperature (par. 83-84, and 167).

As to claim 2, HERBOLZHEIMER discloses wherein the control system is further configured such that: the threshold value becomes lower as the external temperature rises (par. 172).

As to claim 3, HERBOLZHEIMER discloses wherein the control system is further configured such that: in the mixed mode, the degree of opening is increased as the excess heat in the heating circuit increases(par. 73, 80, and 135-136).

As to claim 4, HERBOLZHEIMER discloses wherein the control system is further configured such that: the degree of opening is determined as a function of the external temperature and the excess heat on the basis of a characteristic diagram (par. 84 and 161; figures 4a and 5).

As to claim 5, HERBOLZHEIMER discloses wherein the control system is further configured such that: the excess heat is determined on the basis of a difference between a heating circuit actual temperature of the coolant in the heating circuit and a heating circuit setpoint temperature or corresponds to this difference (fig. 4a; par. 138, and 158).

As to claim 6, HERBOLZHEIMER discloses wherein the control system is further configured such that: in the excess mode, the excess heat is retained in the heating circuit, in order to satisfy the heating request from the heating circuit (par. 73, 161).

As to claim 7, HERBOLZHEIMER discloses wherein the control system is further configured such that: in the excess mode, the excess heat is retained in the cooling circuit, and in order to satisfy the future heating request it is transferred from the cooling circuit into the heating circuit by a heat pump of the heating system (par. 84-85).

As to claim 8, HERBOLZHEIMER discloses wherein the control system is further configured such that: in the heating mode, the heating circuit is opened if a heating circuit setpoint temperature is lower than a coolant actual temperature upstream of the heating circuit (par. 77, 169).

As to claim 9, HERBOLZHEIMER discloses wherein the control system is further configured such that: if neither the heating mode nor the cooling mode is activated, the heating circuit is closed in accordance with a heating circuit actual temperature if the heating circuit actual temperature is higher than the external temperature (par. 13; 52), and is opened if the heating circuit actual temperature is lower than the external temperature or corresponds thereto (par. 13.52).

As to claim 10, HERBOLZHEIMER discloses wherein the control system is further configured such that: in the heating mode, a fan rotational speed of a fan (45) of the heating system is set in accordance with a coolant actual temperature and a minimum coolant temperature (par. 88-94), and in the cooling mode, the fan rotational speed of the fan is set in accordance with the coolant actual temperature(par. 88-94).

As to claim 11, HERBOLZHEIMER discloses wherein the control system is further configured such that: in the heating mode, a pump rotational speed (VD) of a cooling circuit pump (50) is set in a cooling circuit of the heating system(figure 1) in accordance with a coolant actual temperature and a minimum coolant temperature (figure 2; par. 137-143), and in the cooling mode, the pump rotational speed of the cooling circuit pump is set in accordance with the coolant actual temperature (figure 2; par. 137-143).

As to claim 13, HERBOLZHEIMER discloses wherein the control system is further configured such that: in the heating mode, a compressor (50) of the heating system is activated predictively even before a heating circuit actual temperature undershoots a heating circuit setpoint temperature, in order to avoid a heat deficit or in order to avoid activation of an additional heater in the heating circuit (par. 48, 147).

As to claim 13, HERBOLZHEIMER discloses a method for operating a heating system(par. 2-3 and 7) via a control system(22; par. 121; figures 2-7).
Note, the limitations, “when there is a heating request for a passenger compartment of the vehicle, a heating mode is set in order to heat the passenger compartment by heat from a heating circuit; in a mixed mode, excess heat in the heating circuit is output to surroundings via a surroundings cooler in a cooling circuit, or in an excess mode the heat is retained in the heating system, in order to satisfy a heating request; in the mixed mode, a degree of opening of the heating circuit is set in such a way that only a partial quantity of coolant from the heating circuit is exchanged with the cooling circuit and as a result the excess heat is output to the surroundings; and the mixed mode is activated if the excess heat in the heating circuit exceeds a threshold value which is determined in accordance with the external temperature.”, are determined to be contingent limitations. See MPEP §2111.04 – II. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. As the claim leaves the possibility to when a heating request does not occur, as the heating request has not been positively recited, then the claimed method does not require the remaining steps occurring, as the heating request does not necessarily occur.
However, it will be noted that HERBOLZHEIMER further discloses when there is a heating request for a passenger compartment of the vehicle (par. 11), a heating mode is set in order to heat the passenger compartment by heat from a heating circuit (par. 11; figure 1 – heating heat exchanger, 14, of the heating circuit, 36, of the heat pump, 2, is used for heating ; par. 119), in a mixed mode (par. 34), excess heat in the heating circuit is output to surroundings via a surroundings cooler(44; par. 18, 35, and 80) in a cooling circuit (6; par. 20), or in an excess mode the heat is retained in the heating system, in order to satisfy a heating request (par. 73, 84, and 161), in the mixed mode, a degree of opening of the heating circuit is set in such a way that only a partial quantity of coolant from the heating circuit is exchanged with the cooling par. 73 -- cycling between 0 and 1 within the third mixed mode, suggests the valve being opened and closed, of which is not an instantaneous process, such that during cyclic opening and closing only a partial quantity of coolant is passed through the shut-off valve, 80, and 135-136), the mixed mode is activated if the excess heat in the heating circuit exceeds a threshold value which is determined in accordance with the external temperature (par. 83-84, and 167).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HERBOLZHEIMER (WO 2017055017 A1 – published 6 April, 2017), in view of SATO (US 2019/0135084 A1 – effectively filed 2 March, 2017).
As to claim 12, HERBOLZHEIMER does not further disclose wherein the control system is further configured such that: in the heating mode, a degree of opening of one or more air flaps of the heating system are/is set in accordance with a coolant actual temperature and a 
SATO, however, discloses one or more airflow flaps (42) degree of opening is controlled by a control system (48; par. 27 and 45-51), associated with  a vehicle air conditioner system which performs, air heating, air cooling, air dehumidification, and defrost modes (par. 58). During a heating mode (par. 60-63and 65), a degree of opening of the one or more air flaps is set in accordance with the coolant temperature and minimum coolant temperature (figure 5, steps 104-107, in view of par. 6-72). During a cooling mode (par. 59 and 65), a degree of opening of the one or more air flaps is set in accordance with the coolant temperature(figure 5, steps 104-107, in view of par. 6-72). In particular, such control provides at least frost formation prevention, during air heating operations (par.159), and further providing heating of the engine during start up conditions, by limiting the access of cold exterior air past the exterior heat exchanger (par. 158). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HERBOLZHEIMER with the teachings of SATO to include one or more air flaps and the control thereof for these reasons.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/10/2022